           Case
           Case 2:19-cv-01469-JAD-NJK
                2:19-cv-01469-JAD-NJK Document
                                      Document 38
                                               37 Filed
                                                  Filed 09/14/20
                                                        09/09/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 3
                                                                           3



 1   LAW OFFICES OF KERMITT L. WATERS
     Kermitt L. Waters, Esq., Bar No. 2571
 2   kermitt@kermittwaters.com
     James J. Leavitt, Esq., Bar No. 6032
 3   jim@kermittwaters.com
     Michael A. Schneider, Esq., Bar No. 8887
 4   michael@kermittwaters.com
     Autumn L. Waters, Esq., Bar No. 8917
 5   autumn@kermittwaters.com
     704 South Ninth Street
 6   Las Vegas, Nevada 89101
     Telephone:     (702) 733-8877
 7   Facsimile:     (702) 731-1964
 8   HUTCHISON & STEFFEN, PLLC
     Mark A. Hutchison (4639)
 9   Joseph S. Kistler (3458)
     Matthew K. Schriever (10745)
10   Peccole Professional Park
     10080 West Alta Drive, Suite 200
11   Las Vegas, NV 89145
     Telephone: 702-385-2500
12   Facsimile: 702-385-2086
     mhutchison@hutchlegal.com
13   jkistler@hutchlegal.com
     mschriever@hutchlegal.com
14
     Attorneys for Plaintiff Landowners
15
16                             UNITED STATES DISTRICT COURT
17                                    DISTRICT OF NEVADA
18   FORE STARS, Ltd, SEVENTY ACRES, LLC,                )
     a Nevada liability company; DOE INDIVIDUALS         ) CASE NO.: 2:19-cv-01469-JAD-NJK
19   I through X; DOE CORPORATIONS I through X;          )
     DOE LIMITED LIABILITY COMPANIES I                   ) Stipulation and Order to Extend Date
20   through X,                                          ) For Plaintiff to File Responses to:
                                                         )
21                                Plaintiffs,            ) State of Nevada Ex Rel. The Eighth
                                                         ) Judicial District Courts’ Motion to
22   vs.                                                 ) Dismiss Under Federal Rule of Civil
                                                         ) Procedure 12(B)(6)
23   CITY OF LAS VEGAS, a political subdivision          )
     of the State of Nevada; THE EIGHTH JUDICIAL ) City’s Motion to Dismiss Complaint;
24   DISTRICT COURT, County of Clark, State of           ) Memorandum of Points in Support
     Nevada, DEPARTMENT 24 (the HONORABLE ) Thereof
25   JIM CROCKETT, DISTRICT COURT JUDGE,                 )
     IN HIS OFFICIAL CAPACITY), ROE government ) City’s Request for Judicial Notice in
26   entities I through X, ROE Corporations I through X, ) Support of Motion to Dismiss
                                                         )
27                                Defendants.            ) (Clark County District Court
                                                         ) Case No. A-18-773268-C)
28
                                                                ECF No. 37
                                             Page 1 of 3
            Case
            Case 2:19-cv-01469-JAD-NJK
                 2:19-cv-01469-JAD-NJK Document
                                       Document 38
                                                37 Filed
                                                   Filed 09/14/20
                                                         09/09/20 Page
                                                                  Page 2
                                                                       2 of
                                                                         of 3
                                                                            3



 1                              STIPULATION - First Request, Amended
 2          On September 1, 2020, the following motions were filed by Defendants in the above
 3   captioned matter: State of Nevada Ex Rel. The Eighth Judicial District Courts’ Motion to Dismiss
 4   Under Federal Rule of Civil Procedure 12(B)(6); City’s Motion to Dismiss Complaint;
 5   Memorandum of Points In Support Thereof; and City’s Request for Judicial Notice in Support of
 6   Motion to Dismiss. Counsel for Plaintiff reached out to counsel for Defendants to request an
 7   extension of time to respond to these pending motions as he will be out of town this week taking his
 8   son to college and in a hearing that will require nearly all of his time the following week.
 9   Additionally, from counsel for Plaintiff’s viewpoint, the pending motions are extensive, one motion
10   having three appendices and nearly 30 exhibits. Also from counsel for Plaintiff’s viewpoint, an
11   appropriate response to the three motions will require significant research and briefing and the
12   current due date for Plaintiff’s responses to the pending three motions does not provide the necessary
13   time to prepare adequate responses. Finally, counsel for Plaintiff is doing much of their work
14   remotely and with appropriate social distancing in light of the Covid-19 pandemic, which is not
15   nearly as efficient as working together at their law office. Responding to motions and producing the
16   appropriate exhibits to all pending motions has taken significantly more time when working
17   remotely. This is the first request for an extension of time to file a response to these three motions
18   and counsel for Defendants have graciously agreed to the extension of time.
19
20   ///
21
22   ///
23
24   ///
25
26
27
28

                                                 Page 2 of 3
            Case
            Case 2:19-cv-01469-JAD-NJK
                 2:19-cv-01469-JAD-NJK Document
                                       Document 38
                                                37 Filed
                                                   Filed 09/14/20
                                                         09/09/20 Page
                                                                  Page 3
                                                                       3 of
                                                                         of 3
                                                                            3



 1          For the reasons stated above, THE PARTIES HEREBY STIPULATE that the date for
 2   Plaintiff to file responses to these motions shall be continued from September 15, 2020, to October
 3   1, 2020.
 4
 5    //s// George F. Ogilve                               //s// James J. Leavitt
     McDONALD CARANO LLP                                  LAW OFFICES OF KERMITT L. WATERS
 6   George F. Ogilvie III (NV Bar No. 3552)              James J. Leavitt (NV Bar No. 6032
     2300 W. Sahara Avenue, Suite 1200                    704 South Ninth Street
 7   Las Vegas, Nevada 89102                              Las Vegas, Nevada 89101
     Telephone: (702) 873-4100                            Telephone: (702) 733-8877
 8   Facsimile: (702) 873-9966                            Facsimile: (702) 731-1964
     gogilvie@mcdonaldcarano.com                          Jim@kermittwaters.com
 9
10
      //s// Steve Shevorski
11   OFFICE OF THE ATTORNEY GENERAL
     Steve Shevorski (NV Bar No. 8256)
12   555 E. Washington Ave., Suite 3900
     Las Vegas, Nevada 89101
13   Telephone: (702) 486-3420
     Facsimile: (702) 486-3773
14   sshevorski@ag.nv.gov
15
16
                                                 ORDER
17
18   IT IS SO ORDERED:
19   _______________________________
     UNITED STATES DISTRICT JUDGE
20
            9/13/2020
     DATED: __________
21
22
23
24
25
26
27
28

                                                Page 3 of 3
